Exhibit 10.69

 

AMENDMENT NO. 1 TO LICENSING AGREEMENT

 

THIS AMENDMENT NO. 1 (the “Amendment”) is entered into as of the 9th day of May,
2000, by and among GILEAD SCIENCES, INC., a Delaware corporation, NEXSTAR
PHARMACEUTICALS, INC., a Delaware corporation (these two parties collectively
referred to herein as “Gilead”) and EYETECH PHARMACEUTICALS, INC., a Delaware
corporation (hereinafter “EyeTech”), to amend the Licensing Agreement made
effective as of March 31, 2000 (the “Agreement”) by and among Gilead and
EyeTech, whereby Gilead licensed EyeTech to further clinically develop and
commercialize Gilead’s proprietary compound NX 1838. Capitalized terms used and
not otherwise defined herein shall have the meanings given them in the
Agreement.

 

RECITALS

 

WHEREAS, the Parties desire to amend the Agreement to define the term
“Proprietary Information” which was employed but not defined in the Licensing
Agreement, and to set the term of survival for the confidentiality,
nondisclosure and nonuse obligations pertaining to such Proprietary Information.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment, and the Parties hereby amend the Agreement as
follows:

 

1.               Section 1.1 is hereby amended to insert the following defined
term and definition immediately following the definition for Product Inventory:

 

“Proprietary Information” shall mean, subject to Section 6.3 of the Agreement,
any Know-How, patent applications or other confidential information of a Party
disclosed by such Party to another Party in the course of negotiating or
performing under this Agreement or any other written agreement between the
Parties entered into on or prior to May 9, 2000. Proprietary Information shall
be deemed to include the terms of this Agreement and the terms of any other
written agreement between the Parties entered into on or prior to May 9, 2000.

 

2.               Section 6.3 is hereby amended to add the following new
paragraph to the end of such section:

 

The obligations of confidentiality, nondisclosure and nonuse contained in this
Section 6.3 shall survive any expiration or termination of this Agreement for a
period of five (5) years.

 

3.               The Agreement, as amended by this Amendment, shall remain in
full force and effect according to its terms.

 

4.               This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

5.               This Amendment shall be effective as of the date first written
above.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment
effective as of the date first written above.

 

 

GILEAD SCIENCES, INC.

EYETECH PHARMACEUTICALS, INC.

 

 

By:

/s/ Mark L. Perry

 

By:

/s/ David Guyer

 

 

Name:  Mark L. Perry

Name:  David Guyer

 

 

Title: Senior Vice President, Operations

Title: Chief Executive Officer

 

 

 

 

NEXSTAR PHARMACEUTICALS, INC.

 

 

 

By:

/s/ Mark L. Perry

 

 

 

 

Name:  Mark L. Perry

 

 

 

Title: Chief Financial Officer

 

 

--------------------------------------------------------------------------------